Phillips, Referee.
The defendant Coyle held a liquor tax certificate and the defendant the Fidelity and Deposit Company is the surety upon his bond. The condition of the bond was, among other things, that he should not, during the term of his certificate, suffer his place of business to become disorderly. The testimony shows with so great a preponderance as almost to amount to uncontradicted evidence that Coyle’s place was the resort of lewd women, who there conducted themselves in a disorderly manner, *56sitting upon the laps of the men and otherwise acting in a lewd and boisterous way—in particular as one instance is testified to when a woman was almost entirely stripped of her clothing in plain daylight in a concert hall forming a part of the defendant Coyle’s place.
The defendant Coyle having during the term covered by the bond suffered his place of business to become disorderly, this constitutes a breach of the condition of the bond.
“ In case of any violation of the law by a holder of a liquor tax certificate who has given a bond as provided for in section 18 of the act, a civil action may be maintained. against the obligors upon said bond to recover the penalty of such bond. This may be done before the institution of any criminal proceedings, before such delinquent is convicted and entirely independent of the provisions of ” sections 34 or 36 of said act. (Lyman v. Rochester Title Ins. Co., 37 App. Div. 239.)
The penalty of the bond given by defendant Coyle with the defendant the Fidelity and Deposit Company, as surety was $700.
The provision of the statute and the bond is that in case the condition is broken the penalty may be recovered of the surety.
Judgment is hereby directed to be entered in favor of the plaintiff and against the defendants for $700 and costs.